DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s claim amendments or indication of allowable subject matter as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0099343 A1 to Pawlak, “Pawlak”, in view of U.S. Patent Application Publication Number 2018/0190802 A1 to Yang et al., “Yang”.
Regarding claim 21, Pawlak discloses a device (e.g. Figure 2B), comprising: 
a substrate (102, ¶ [0025]);
a first source/drain epitaxial layer (108, ¶ [0028],[0030]) over the substrate;
an interlayer (110, ¶ [0028]) over the first source/drain epitaxial layer;
a second source/drain epitaxial layer (112, ¶ [0028]-[0031]) over the interlayer, wherein a topmost portion of the first source/drain epitaxial layer (108) is further from the substrate than a bottommost portion of the second source/drain epitaxial layer (see Examiner-annotated figure below);
a gate dielectric layer (114, ¶ [0028],[0030]) around the interlayer; and
a gate conductor (116, ¶ [0028],[0030]) around the gate dielectric layer, the interlayer, and the second source/drain epitaxial layer.
Pawlak fails to clearly teach together wherein the gate conductor extends to a level of a top surface of the second source/drain epitaxial layer (112) over the interlayer [i.e. the second source/drain 
	Yang teaches (e.g. FIG. 3 or 4) wherein a gate conductor (306/406, ¶ [0107],[0113]) extends to a level of a top surface of a second source/drain epitaxial layer (308/408, ¶ [0107],[0113]) and a top surface of a second source/drain epitaxial layer (308/408) is free from coverage (as pictured) of the gate conductor (306/406).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Pawlak with the shortened gate structure to be coplanar with the upper source/drain structure as taught by Yang in order to achieve short gate control so that gate control does not affect the drain region (Yang ¶ [0108]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

wherein in the instant case it would have been obvious to one having ordinary skill in the art to simply substitute the gate structure of Yang into the gate structure of Pawlak with the predictable and desired result of forming a suitable gate structure.

    PNG
    media_image1.png
    921
    705
    media_image1.png
    Greyscale

Pawlak in view of Yang yields the device of claim 21, and Pawlak further teaches wherein the interlayer (110) has a sidewall (inner sidewalls, see Examiner-annotated figure below) aligned with a sidewall (outer sidewall) of the first source/drain epitaxial layer (108):

    PNG
    media_image2.png
    921
    705
    media_image2.png
    Greyscale

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0099343 A1 to Pawlak, “Pawlak”, in view of U.S. Patent Application Publication Number 2018/0190802 A1 to Yang et al., “Yang”, as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2016/0233246 A1 to Anderson et al., “Anderson”.
Regarding claim 22, although Pawlak in view of Yang yields the device of claim 21, Pawlak fails to clearly teach wherein the interlayer (110) has a bottom surface in contact with a tapered surface of the first source/drain epitaxial layer.
Anderson teaches (e.g. FIG. 5) wherein a vertical fin structure (18) includes an upper portion with a tapered (angle alpha) surface (26, ¶ [0023],[0026],[0027]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Pawlak in view of Yang with first source/drain layer (Pawlak 108) as a tapered structure as taught by Anderson since vertical sidewalls can impede the formation of source and drain contacts, epitaxial growth, and may create additional electrical resistance during operation (Anderson ¶ [0003],[0007]) and since sloped sidewalls, among other things, can increase the amount of viable surface area upon which source and drain contacts (or other structures) can be fabricated through epitaxial growth (Anderson ¶ [0018]).

Allowable Subject Matter
Claims 1-16 are allowed.
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art, e.g. U.S. Patent Application Publication Number 2013/0334500 A1 to Smets et al. teaches a device, comprising:
a first epitaxial layer (2, ¶ [0045],[0046]);
a second epitaxial layer (6, ¶ [0045]);
an interlayer (5, ¶ [0045],[0047]) between the first epitaxial layer and the second epitaxial layer;
a gate dielectric layer (8, ¶ [0045]) around the interlayer; and
a gate layer (9, ¶ [0045]) around the gate dielectric layer and the interlayer, as discussed previously.  
et al. teaches a device (e.g. FIG. 4, ¶ [0069]), comprising:
a first epitaxial layer (440);
a second epitaxial layer (410) over the first epitaxial layer;
an interlayer (430) between the first epitaxial layer and the second epitaxial layer;
a gate dielectric layer (high-k between fin and gate 420, ¶ [0008],[0073]) around the interlayer; and
a gate layer (420, ¶ [0069],[0072]) around the gate dielectric layer and the interlayer, as discussed previously.
Prior art, i.e. U.S. Patent Application Publication Number 2010/0252836 A1 to Kishino et al. teaches (e.g. FIG. 3(b)) wherein a bottom surface of an interlayer is slanted with respect to a top surface of a second epitaxial layer, as discussed previously.
However, prior art fails to reasonably teach or suggest the first source/drain epitaxial layer over a substrate wherein the first source/drain epitaxial layer has a bottom portion and a protruding portion protruding from a top surface of the bottom portion of the first source/drain epitaxial layer, the second source/drain epitaxial layer is over the protruding portion of the first source/drain epitaxial layer, and the interlayer is between the protruding portion of the first source/drain epitaxial layer and the second source/drain epitaxial layer, with the gate dielectric having a first portion extending along sidewalls of the interlayer and a second portion extending along a top surface of the bottom portion of the first source/drain epitaxial layer, and the gate having a first portion extending along a top surface of the second portion of the gate dielectric layer and a second portion extending along and around sidewalls of the first portion of the gate dielectric layer, wherein the bottom surface of the interlayer is slanted with respect to the top surface of the second source/drain epitaxial layer and higher than a top surface of the 
Similarly, prior art fails to reasonably teach or suggest the fin with the bottom source/drain portion and top source/drain portion with the gate dielectric having a first portion extending along and around the first and second sidewalls of the interlayer and a second portion extending laterally from the first portion of the gate dielectric layer, and the gate layer having a first portion extending along a top surface of the second portion of the gate dielectric layer and a second portion extending along and around sidewalls of the first portion of the gate dielectric layer, wherein a top surface of the fin is free form coverage of the gate layer and a bottommost portion of the second sidewall of the interlayer is higher than a top surface of the first portion of the gate layer, together with the other limitations of claim 11 as claimed.  Claims 12-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 11.
Additionally, prior art fails to reasonably teach or suggest a dielectric structure extending through the gate dielectric layer and the gate conductor into the first source/drain epitaxial layer, wherein the dielectric structure has a same sidewall in contact with the gate dielectric layer, the gate conductor, and the first source/drain epitaxial layer together with all of the limitations of claim 21 as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891